IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


CATHERINE M. DUSMAN,          : No. 90 MAL 2015
                              :
                Respondent    :
                              : Petition for Allowance of Appeal from the
                              : Order of the Commonwealth Court
           v.                 :
                              :
                              :
THE BOARD OF DIRECTORS OF THE :
CHAMBERSBURG AREA SCHOOL      :
DISTRICT AND THE CHAMBERSBURG :
AREA SCHOOL DISTRICT,         :
                              :
                Petitioners   :


                                    ORDER


PER CURIAM

     AND NOW, this 29th day of July, 2015, the Petition for Allowance of Appeal is

DENIED.